Title: To George Washington from Bryan Fairfax, 10 April 1778
From: Fairfax, Bryan
To: Washington, George



Towlston [Va.] April the 10th 1778.
Dear Sir,

I had an Opportunity of writing to Yr Excellency lately from Alexandria; but the peculiar Situation I was in prevented me from writing more fully at that time. I advanced one Position only which will be the Ground of this Letter, namely, that Providence carries on Wars the more readily by causing or suffering People to see the same Things in a different Light. And from the pleasure I felt in perceiving Your Sentiments agree with mine in regard to a particular Providence, it led me to judge of the additional pleasure I should have if our Sentiments coincided in other Points also. But tho’ this may not happen it is still a Satisfaction to communicate our Thoughts without risking the Loss of Friendship, which I have always the more readily cultivated with Yr Excellency from a Persuasion that it would never be in the power of any other Person to interrupt it, and that if it was lost it would be my own Fault alone.
The following Observations may lead me to remark on those which You favoured me with lately.
It has appeared to me, that at the Beginning of these Troubles the People of Great Britain thought that if they gave Way at that time, America would take Encouragement therefrom and shake off her Dependency;

and on the other Hand America was persuaded that if she acquiesced, she would be taxed and perhaps without End. Now both these Opinions seemed to me wrong. For as to the former, whatever designs or Wishes a small Party might have had, the great Body of the People, at least in this and many other Parts of America, had none towards it. On the other Side whatever Designs the Ministry may have had, they could not well have succeeded without the Concurrence of the English Nation, and what could procure that more readily than the Supposition that America aimed at Independency. From Genl Burgoyne’s Letter to Genl Lee it appears that many unconnected with the Ministry supposed it. It was his opinion too, as also that Gt Britain would not enforce Taxation because it was her Interest not to do it. But Genl Lee says it is the Principle we contend for. But if the Effect ceases why contend for the Principle? Misunderstandings were necessary and they seem to have been contrived by superior Powers to answer some End, whether to establish a new Government here, or only as a Punishment for the Sake of Reformation only Time must discover. But when we consider the gradual Manner in which the Alteration took Place, one Regulation making way for another, the keeping so clear from internal Divisions, and the wisdom attending our Councils in general with the strange Proceedings on the other side with respect to the End aimed at, the former seems the more probable. The present Times have served to strengthen my opinion of a superintending Providence more than any Events that ever before fell under my notice—I have thought to perceive it in the Publications, the false as well as true tending to rouse the Spirits of Men to what has happened; as also in the Representations here, of the weakness of Gt Britain, and there, of the weakness of America. So that I have not been so much surprised at any thing as otherwise I should have been, having from the Beginning dreaded a civil War.
The Instances to be met with in Scripture of a Governing Providence are so many, that we cannot well believe the one without believing the other. But how it is done is not so easy to conceive. But may we not suppose Thoughts to be infused into our minds, which may be stirred up by such Thoughts as may suit the various tempers of men. These thoughts may lead to Actions and these again to more. Some believe it strongly with regard to Individuals, and as they compose a Community the whole may be governed, and yet the Will left free. A Father may lay such obstacles before a Child stragling towards a Precipice as may stop it without any Infringement on it’s Will. It’s Heavenly Father may suggest to its mind such Thoughts as may deter it from proceeding, or can put it into the Heart of some other Person to call and seek for it. Infinite Wisdom then can controul our Actions, can raise up and pull down and the human Instruments be still accountable for their Conduct. He can

prepare some by the Exercise of patience and Fortitude for those Exigencies where uncommon Patience is required. He can lay the Seeds of future Broils in imperfect Establishments, to be called forth at a future day: And in countries where there is nothing foreign to excite a War or one internal is more necessary, Fuel may be found or prepared. Some in reading of cruel & arbitrary Tyrants may have their minds so impressed with disgust as to be led to dislike a Monarchy; others from the irregular and oppressive proceedings of some Republicks may as much dislike them: hence a Byas, and a cause of variance whence some designed occasion calls it forth. God is not only said to create peace but Evil. Isaiah XLVth: I form the Light and create darkness: I make Peace and create Evil. I the Lord do all these Things. In another Place he saith—Is there Evil in a City and I have not created it? To him therefore must we look for Peace. But I am sorry that there appears no Prospect of it, having had some hopes of it since the middle of October. They who have been the wicked Instruments of these Troubles I agree with You have great Punishments in store and perhaps waiting for their Repentance and that the British Ministry little dreamt of the Opposition that has been made. If the same Men think what was at first desired was reasonable and refused it from vile Motives how wicked must they be! but I must judge of them as of the rest of the World without Prejudice, for they are Nothing to me nor ever were; They may be a wicked Set for any thing I know, but You may remember that it seemed to me at first that from [what] had happened the face of Affairs would appear in a different Light in England than what was generally thought, and I have since believed that it was designed that it should be represented in a false view to both sides. It does not hinder the wicked Actors from being obnoxious to divine Punishment.
The Commissioners may have been detained ’till the Force was ready which was preparing—and this was contrived by instilling into their minds I suppose that having a gt Force with them they would be able to treat upon better Terms—and so the Time being prolonged Independency took place and the Treaty rendered ineffectual: and alternate Successes will prolong the War till our Cries reach the Throne of Heaven.
That Men of any Character should descend to what You mention is so extraordinary, that I hope You’l pardon me for having doubted at first Sight whether You might not have been mistaken; for among the many groundless Surmises I have not been accustomed to doubt your Informations, knowing no One more cautious, but the Thought was sudden, and as suddenly expressed—as also concerning the Party doing it, having in mind what I had heard concerning a Party, which I hope is at an End; for tho’ as a Friend I might wish Yr Excellency detached from the Army, yet as an American for many Reasons should be

sorry for it. Would to God that the English Nation would look forward fifty or a hundred years, & establish a Commercial Treaty; or if that can’t be had that the Terms offered may be plain and certain.
I should have been happy in the Alliance which was in Agitation, and the more so as it would have met with Your Approbation. But considering the subject of this Letter No one ought more readily to acquiesce in the divine Will than Yr Excellency’s most obliged & obedt Servt

Bryan Fairfax.


Mr Carlyle tells me he has been applying for the direction of my Brother’s Estate.

